McMurray, Presiding Judge.
Petitioner sought the issuance of a writ of certiorari to review a judgment rendered against him with reference to certain parking tickets by the City Court of Atlanta, Traffic Division. The petition was sanctioned, and a writ of certiorari issued. An associate judge of the City Court of Atlanta, Traffic Division, answered, setting forth the circumstances surrounding the issuance of the traffic citations with reference to illegal parking and a determination of guilt and as to the fine imposed with all proceedings with reference to the case allegedly enclosed. Numerous papers (briefs, demands and motions) were filed. The trial court issued an order as to a motion for hearing on defenses reciting that same had appeared on the motions calendar after due notice in the Fulton Daily Report, and same were denied.
The appeal here is from the denial of the said motion involving certain defenses. The judgment is not final inasmuch as it cannot be said that the cause is no longer pending in the trial court. The trial court has not issued a certificate for immediate review in accordance with Code Ann. § 6-701 (a)2 (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757,758; 1979, pp. 619,620). Hence the appeal is premature. See Home Mart Bldg. Centers v. Wallace, 139 Ga. App. 49 (2) (228 SE2d 22); Dempsey v. Bradley Center, Inc., 139 Ga. App. 615, 616 (229 SE2d 104). Nor is this an appeal as specified under the provisions of Code Ann. § 6-701.1 (Ga. L. 1979, pp. 619, 620), and no order allowing a discretionary appeal has been granted.

Appeal dismissed.


Smith and Banke, JJ., concur.